Citation Nr: 1513848	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  05-09 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to October 22, 2009.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU,) prior to October 22, 2009.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from September 1964 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for PTSD with an initial evaluation of 30 percent.  The Board noted in an October 2010 remand that the claim for increase also included a claim for TDIU as part and parcel of his allegations.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board additionally remanded both the Schedular evaluation and TDIU issues for further development in September 2011.

During the processing of the Board's remand directives, the RO granted an increased, 100 percent Schedular rating for PTSD, effective March 8, 2013.  The Veteran filed a notice of disagreement (NOD) with the assigned effective date, and in May 2014 the RO issued a statement of the case (SOC) as well as a rating decision granting an earlier effective date of October 22, 2009, but no earlier, for the total rating.  The Veteran did not perfect his appeal, signaling his satisfaction with the effective date of the total Schedular rating.  Further, the award of a 100 percent rating renders moot the claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has received his total evaluation under one theory; he cannot get TDIU for the same disability over the same period.  That would be prohibited pyramiding, or receiving compensation twice for the same condition.  38 C.F.R. § 4.14.  As the maximum benefit has been awarded, no question remains before the Board for the period since October 22, 2009.

However, for the period prior to October 22, 2009, both claims remain open and pending.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a March 2011 Travel Board hearing.  A copy of the transcript is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further remand is required in connection with the pending claims.

Schedular Evaluation

The SOC issued by the RO in connection with the award of a 100 percent rating for PTSD addressed only the propriety of a total rating before October 2009.  It did not discuss whether the currently assigned 30 percent for that period is appropriate.  It is unclear whether the Veteran is aware that such remains on appeal; his representative has withdrawn, and no documents in the file clearly explain the status of his claims.  

To ensure that he has a full and fair opportunity to participate in the adjudication of the appeal, on remand a supplemental SOC (SSOC) must be issued to notify him of the pending issue, applicable law, and evidence of record.

TDIU

TDIU entitlement is dependent upon consideration of the impact of service-connected disabilities on a Veteran's ability to obtain and retain substantially gainful employment.  The claim is therefore inextricably intertwined with the pending PTSD evaluation question.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Moreover, review of the file reveals the evidence to be somewhat incomplete.  Although the RO cites the Veteran's retirement in 1997, it is clear from treatment records that the Veteran worked, or attempted to work, after that time.  He referenced being laid off in 2006, for example.  Development for an accurate work history is required.

Further, TDIU considers factors such as educational achievement and vocational training.  It is not clear that complete information on those factors has yet been gathered.  Therefore, it would be helpful to obtain a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which summarizes the relevant factors.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a VCAA notice letter which satisfies all VCAA notice obligations with regard to the issue of entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102 , 5103, and 5103A (West 2014); 38 C.F.R. § 3.159 ; Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and any other applicable legal precedent.

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate his claim for TDIU, to include requesting a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

Additionally, the RO should explain in the notice letter that the Veteran's claim for TDIU on appeal is specific to the time period before October 22, 2009.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include consideration of referral of a TDIU claim under 38 C.F.R. § 4.16(b).  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


